DETAILED ACTION
	It is noted that this application has been transferred to Examiner Joseph G. Dauner of Art Unit 1634. Please direct all future correspondences to Examiner Dauner. Contact information for Examiner Dauner is provided at the end of this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 2/4/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 10/4/2021 listed below have been reconsidered as indicated.
a)	The rejections of claims 113-117 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn as being moot in view of the cancellation of claims 113-117.

b)	The rejections of claims 113-117 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn as being moot in view of the cancellation of claims 113-117.

c)	The rejections of claims 104-106 and 111-112 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pistol et al (IDS: 9/21) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 104, 109-112, 120, 151 and 152 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buckhout-White et al (2015/0293022, published 15 October 2015).
	The following are modified rejections.
	Regarding Claim 104, Buckhout-White teaches a label comprising two or more
input resonators (e.g. Cy5) and an output resonator (e.g. Cy5.5) coupled to DNA, which is an organic backbone (Fig. 1B and Fig. 7). The DNA maintains relative locations of the input resonators and output resonator such that energy can be transmitted from each of the input resonators to the output resonator.
	The multiple input resonators each comprise the same dye, e.g. Cy5. Each input resonator directly transmit energy to the output resonator (e.g. Fig. 1A; and para. 9). Because the input resonators are the same they are each excited at a single wavelength. 
	Buckhout-White teaches the label further comprises a receptor that selectively interaction with an analyte (e.g. Fig. 7 and related text, e.g. para. 58-62) and which indicates a degree of presence in the analyte by the sequence complementary to the toehold sequence (para. 61).
	Regarding Claim 109, Buckhout-White teaches at least four input resonators (e.g. Fig. 1a and related text).
	Regarding Claims 110-112, Buckhout-White teaches a label comprising two or more input resonators (e.g. Cy3) and a first output resonator (e.g. Cy3.5) coupled to DNA, which is an organic backbone (Fig. 1B and Fig. 7). The DNA maintains relative locations of the input resonators and output resonator such that energy can be transmitted from each of the input resonators to the output resonator.
	The label further comprises a second output resonator (e.g. Cy5.5) and third and fourth input resonators (e.g. Cy5) (Fig. 1B and Fig. 7). These output and input resonators are further coupled to the DNA backbone. The DNA maintains relative locations of the third and fourth input resonators and second output resonator such that energy can be transmitted from each of the input resonators to the output resonator.
	The multiple resonators each comprising the same dye, e.g. Cy3. Each input resonator directly transmit energy to a first output resonator (e.g. Fig. 1A; and para. 9). Because the input resonators are the same they are each excited at a single wavelength. 
	Buckhout-White teaches the label further comprising a receptor that selectively interaction with an analyte (e.g. Fig. 7 and related text, e.g. para. 58-62) and which indicates a degree of presence in the analyte by the sequence complementary to the toehold sequence (para. 61).
	Because of the use of branching, at least thirty Cy3 input resonators are present (para. 13-14, 35, 49, 52 and 54).
	Regarding Claim 120, Buckhout-White teaches the backbone comprises double
stranded DNA (e.g. Fig. 7 and related text, e.g. para. 58-62).
	Regarding Claim 151, Buckhout-White teaches the receptor is DNA (e.g. Fig. 7
and related text, e.g. para. 58-62).
	Regarding Claim 152, Buckhout-White teaches the receptor or toehold specifically interacts with a characteristic nucleotide sequence to which it is complementary (e.g. Fig. 7 and related text, e.g. para. 58-62).

Response to the traversal of the 102 rejections
	The Remarks argue Buckhout-White fails to teach all the input resonators comprise the same fluorophore, quantum dot or dye, and a resonator on the resonator on the backbone that selectively interacts with an analyte of interest to permit detection of the presence, amount, or location of the analyte of interest in a sample (p. 10).
	The arguments have been fully considered but are not persuasive. Buckhout-White teaches input resonators are the same, either in the form of Cy3 which directly transfers energy to Cy3.5 or Cy5 which directly transfer energy to Cy5.5.
	The “toehold” of the label of Buckhout-White is a receptor that is selectively interacts with an analyte having the sequence complementary to the toehold. This interaction allows one to detect the presence of the analyte. The toehold of Buckhout-White is encompassed by the full scope of the claimed element.

	The Remarks argue the “toehold” interacts with its complementary sequence to displace Cy3.5 dyes and drop the overall emission signal (p. 10-11). The Remarks argue this is fundamentally different than the receptor of the instant application in which the receptor, while couple to the backbone, is separate from the resonators and permits detection of the presence, amount or location of the analyte of interest in a sample (p. 11).
	The arguments have been fully considered and is not persuasive. The Remarks do not describe the structurally differences between the claimed label and that Buckhout-White in regards to the receptor. The Remarks may be arguing that while the receptor is selectively interacting with the analyte, the present label remains intact while that of Buckhout-White is altered. However, the argument is directed to how the labels are to be used for detecting the presence of the analyte. The arguments do not point to any structural features required by the present claims that differ from that of the label of Buckhout-White that are responsible for this difference in intended uses.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 104-112, 120 and 151-152 are rejected under 35 U.S.C. 103 as being
unpatentable over Buckhout-White et al (2015/0293022, published 15 October 2015) in view of Pistol et al (IDS: 9/21) and Heller (USP 5,532,129, issued 2 July 1996).
	Regarding Claims 104-107, 109, 111-112, 120 and 151-152, Buckhout-White teaches a label comprising two or more input resonators (e.g. Cy5) and an output resonator (e.g. Cy5.5) coupled to DNA, which is an organic backbone (Fig. 1B and Fig. 7). The DNA maintains relative locations of the input resonators and output resonator such that energy can be transmitted from each of the input resonators to the output resonator.
	The multiple resonators each comprising the same dye, e.g. Cy5. Each input resonator directly transmit energy to the output resonator (e.g. Fig. 1A; and para. 9). Because the input resonators are the same they are each excited at a single wavelength. 
	Buckhout-White teaches the label further comprising a receptor that selectively interaction with an analyte (e.g. Fig. 7 and related text, e.g. para. 58-62) and which indicates a degree of presence in the analyte by the sequence complementary to the toehold sequence (para. 61).
	Buckhout-White teaches the backbone comprises double
stranded DNA (e.g. Fig. 7 and related text, e.g. para. 58-62).
	Buckhout-White teaches the receptor is DNA (e.g. Fig. 7
and related text, e.g. para. 58-62).
	Buckhout-White teaches the receptor or toehold specifically interacts with a characteristic nucleotide sequence to which it is complementary (e.g. Fig. 7 and related text, e.g. para. 58-62).
	Buckhout-White further teaches the label comprises multiple inputs but does not
specifically teach inputs whereby energy is transferred between the inputs or via the
other input to the output as defined by Claims 105-107 and 112.
	However, this arrangement was well-known in the art as taught by Pistol and Heller.
	Pistol teaches the input resonators are arranged such that energy can also be
transmitted from the second input to the output via the first output and between the first
and second resonators (e.g. Fig. 2 and related text, e.g. Section 2.1.1).
	Heller teaches the donors are coupled to the backbone such that energy is
transmitted from a donor to the acceptor via another donor (e.g. Fig 2 and related text,
e.g. col. 10) and the donors comprise the same fluorophore i.e. fluorescein (e.g.
paragraph spanning col. 18-19).
	One of ordinary skill would have reasonably modified the input locations of
Buckhout-White with the arrangements of Pistol and/or Heller for the expected benefit of
high-throughput assays with increased number of sensors within a diffraction-limited
spot as desired in the art (e.g. Pistol, page 843, last paragraph).
	Regarding Claim 108, Buckhout-White teaches the resonators are coupled to the backbone by linkers and coupling locations are less than the Forster radius (e.g. 0.5 Ro) and clearly suggest the locations are twice the linker length i.e. the dyes are preferably coupled by covalent attachment to the backbone e.g. phosphoramidite coupling of the dyes to nucleotides of the scaffold (e.g. para 28, see also dye locations para 32).
	Heller also teaches the donors are coupled to the backbone by defined functional
groups and/or linker arms which have a length defined (e.g. col. 11, lines 28-38 and
col.11-12) and the donors are characterized by the Förster radius such that the linkers
are coupled at specific locations that are less than Förster radius and more than a
distance for quenching (e.g. col. 6, col. 10, first full paragraph
	Therefore, one of ordinary skill would have reasonably adjusted the linker length
so as to derive a distance between the inputs for preventing quenching so as to
optimize the positions for maximizing energy transfer as desired by Heller.
It is noted that In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 states where
the general conditions of a claim are disclosed in the prior art, it is not inventive to
discover the optimum by routine experimentation.
	Regarding Claims 109-112, Buckhout-White teaches the label comprises multiple arms, each comprising an input, e.g. Cy5, that transmits energy to the output, e.g. Cy5.5 but does not specifically teach 30 input resonators, e.g. 30 Cy5 molecules as required by claim 110 and encompassed by claim 109.
	However, Heller teaches 30 donors (e.g. col. 12, lines 30-60) and Pistol teaches the label includes 24 inputs and suggests a high-density array of inputs (§3).
	One of ordinary skill would have reasonably increased the number of inputs
resonator arms in the label of Buckhout-White to thereby increase signal output for
detection of low concentration analytes as routinely practiced in the art (e.g. Heller,
paragraph spanning col. 3-4).

Response to the traversal of the 103 rejections
	The Remarks argue Heller and Pistol fail to overcome the deficiencies of Buckhout-White as characterized above (p. 12-13).
	The arguments have been fully considered but are not persuasive. Buckhout-White teaches all the limitations required by claim 104 as described above.

Conclusion
	No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634